Title: To George Washington from Lund Washington, 5 November 1775
From: Washington, Lund
To: Washington, George

 

Dr Sir
Mount Vernon Novr 5th 1775.

The Inclose’d I expect will inform you that Mrs Washington Intends to come to you—she informs me she will leave Colo. Bassetts tomorrow & lose no time in getg home where she will Stay but a few days, before she sets out for the Camp—I think her stay in New Kent so long after she had your invitation to come to you, was rather ill judge’d, & will I fear occasion her haveg a very desagreeable journey—I suppose one way or other she will make it near the 20th before she will set off—I will do all I can to get her off sooner if Possible. In my last I inform’d you I had reciev’d your letter of the 12th Octbr Express by Mr Milner—as yet there is nothing done (or at least very little) about Stopg the Navagation of Potowmack—I have said and done all that was in my power, & have lost the whole week in going backwards & forwards indeavourg to prevail upon them to do something—most people say it is impractible & I fear it will be found to be so—however Captn Boucher, Captn Conwey & Captn John West are gone down the River to Measure the width & deapth of the Channel, & we then shall be better able to judge—all the sea fareg men Say there is no part of the Channel Narrower than ¼ of a mile, except Cedar point, & Mr Diggs, and at the former there is 16 or 18 fathom water & at the latter near as much—Boucher I have not seen lately, once I heard him say it might be done with 3 Ships Sunk—it seems you are Mistaken in the Channel below quantico it is but shallow but very wide, & it is remark’d in any part of the River where the Channel is narrow, it is very deep. I have just reciev’d two letters from you Octbr 15th & 23d. I can Assure you I never knew What you was to give Mercer for his Wheat, nor was I privy to any part of your Agreement about it consequently was totally Ignorant What kind of money you was to pay him—Mr Mercer wrote to me, that you had promise’d to pay Mr Brent for him £135. & that you had directed Colo. Lewis to pay him money beside in Wmsburg at the meetg of the Merchants, to confirm this he inclose’d me a Letter from you to him, wherein you Speak of payg Mr Brents Rent after the meetg of the Merchts & that you had directed Colo. Lewis to let him have money, but does not say What sum—Colo. Lewis at the same

time wrote to me tellg me that the disappointment that he met with in recieveg money at Wmsburg for you, prevented his letg Mercer have money as you had directed him, & that he had advise’d Mercer to apply to me for it, Mercer in his letter pointed out the sum you had promised (for neither your letter or Lewis mention’d it) which was £200 in the Whole (Brent & himself) judge you whether I coud do other ways than believe you had made such a promise, I immediately grew anxious to comply with it—wrote to mercer that you sold your commodities in long Currency & if—he woud receive half-joes at 48/ & Dollars at 6/ I woud pay the money, he answerd he woud take half-joes of 9 p. Wt at 46/ & no more for he coud not pass them at more, Silver Dollars & 6/ but not paper, but Mr Brent might do as he pleasd, but he thought it might suit Brent to take Money at the above rates his payments being in the uper part of the Country I wrote to Brent. he woud take Silver Dollars—but Gold no other ways than by Wt—I paid Brent £98.5.—30 some ood pound in Gold by Wt the rest in silver Dollars—& if I coud have met with an opportunity shoud have sent the Ballance to mercer in Gold by Wt but not meetg with one until I got Dollars, nor indeed until Mrs Washington Went down—I sent it by her to diliver to Colo. Lewis desireg him to pay the money to mercer & take his rect at the same time tellg him he knew the Sum Mr Mercer was to recieve of you by him—for I did not. When John West applyd for money he sent me your Bond to shew the justness of his demand, at the same time apologiseg for his Askg paymt as you were not hear. as al others do who ask. I find my self equally anxious to discharge a Debt against you, as I am to pay one of my own, I sometimes am askd for small sums which they say you owe them, it may be true or false I cannot tell, but it destresses me, for I woud that you shoud owe no man, John Lowe the barber says you owe him 7/6 for a false tale for your hair—if I thought you owe’d it, I wou’d pay it, I tould him you woud have paid such a wretch as him upon recieveg the tale but enough of this, in money matters as in all other things I will do the best I can.
James Cleveland Came here the 3d Inst. It appears by his Certificates that the Worck done upon the large tract upon the Great Kanhawa is Valued at £1100.15.7½ (10990 Acres) and upon the tract laying above the Rapid at the Great Bend upon

  the Ohio consistg of 4395 Acres—Valued at £468.3. He woud have gladly staid & finishd the whole worck this fall, but the unsetled State the Indians were in before the treaty made it dangerous—he had at the request of the principle people in that part of the world move’d up, as many Others did to wheeling, where he hired his people, & came himself up the River with his Servts to sell them, & get Instructions from Crauford where he cou’d find your other tracts of land—this being done he returnd to wheelg. there the people recieved an Express desirg that none woud go down the River, it being thought dangerous, as the Indians had burnt the Fort at the Great Kanhawa and all the improvements that had been made on the Several tracts of Land in that part of the world—this determine’d him to come away with all the people (Stephens & Skilling excepted) Who he directed to go down the River & gather and secure the Corn & if possible despose of it to the Garison, which was to be somewhere below—the Tools with 40M Nails he lodge’d with the Commandg officer at Wheelg who promised to take care of them—he thinks there will be 150 Barrels of Corn. He sold 6 Servts for £153.10. Virg. money & one for a Rifle Gun & 40/—2 got drown’d & one made his Escape by run[nin]g off—The one he got the gun for was sold at the Great Kanhawa he found he cou’d not keep him, and it was all he coud get. The Negroes (Simpson haveg no use for them) he left with will Crauford he haveg given from under his hand that he will alow for them what ever may be judge’d they are worth dureg the time they Stay there or until you direct in what manner they shall be employd—the Money for the Servts is to be paid upon the dilivery of their indentures, I think it will be best to direct it to be paid to Simpson as he is in want of money—Cleveland says he will get the Mill to go Soon: I believe you will not be despleased with the heaviness of the worck in the dineg Room when you come to see it—it does not look heavy, but it is a kind of worck that goes on slow, the man is still at it, & will be for a fortnight—Sears has been long absent very sick—came here yesterday not well—I suppose there is very little Chance of getg the painter from Lord Dunmore, if he comes up here and indeavours to Land at mt Vernon Raising the rest, I will shoot him, that will be some Satisfaction, I shall take care to plant the Bryer Berrys, I

thought of it before, I was under a necessaty to Indorse the Bills or they woud not sell I try’d all I cou’d to avoid it. I have taken much pains to get Sping Wheels but really cou’d not get them there is a man or two in Alexandria that makes them but they have been unable to worck these two months (fevers & Ague) beside they are in such demand there is hardly any such thing as getg them, we have got two, & I expe[c]t to get on monday next, our old ones which have long been in a shop at Alexandria & one more new one, so that we shall then have 7 & we must indeavour to make up for lost time—the Wash House is going on—the Chimneys is now Carrying up, I have had a great Inclination to alter the Doors, but am unwilg to make an alteration in any thing that you have directed—it will not look well being different from the Kitchen. I shoud have been happy to see you this winter, but as fate have order’d it otherwise, it must be so, God grant you health & Success—remember me to Harrison & Henley. our family at present are all pretty Well. Am your Affectionate & very Humble Servt

Lund Washington


Excuse Blunder or incorrectness for I have but a short time to write in the Post leaves Alexandria before 10. oClock & I chose to send for your Letters before I began to wrote—you will find by the papers we have had a Small Skirmish at Hampton—but no American Blood Spilt, but some on the other side—I hope if any of those mischievous tinders comes up this River we shall be able to Render a good ac[coun]t of them—perhaps I may not write again until Mrs Washington comes.

